Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 1 of 36

Exhibit G
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 2 of 36

pe SiS,
LEE VERN
Kink

 

    
 

    

APNOEA YR oD a
FSR SEN Corpus Christi Police Department
I Coy Cent :

7 Fy 321 John Sartain St.
\ 2 Corpus Christi, TX 78401

(361) 886-2840

CRIMINAL TRESPASS WARNING

_ YOU ARE HEREBY PROHIBITED FROM. ENTERING, REMAINING UPON, OR RE-
ENTERING THE PROPERTY OR PROPERTIES LISTED BELOW. ANY VIOLATION OF
THIS WARNING NOTICE WILL BE CONSIDERED A CRIMINAL TRESPASS
PROHIBITED BY SECTION 30.05 OF THE TEXAS PENAL CODE AND WILL SUBJECT
YOU TO ARREST AND CRIMINAL CHARGES. UPON CONVICTION YOU MAY BE
FINED UP TO $2,000 AND SENTENCED TO JAIL FOR UP TO 180 DAYS. PLEASE ACT

ACCORDINGLY.

 

 

 

LOCATION: 613 El aabeth gf ["] ALL Locations
Datewarnep; [4° 2 )- \6 Twe: 1253
"WARNING ISSUED 70: Drees Billy The tun

 

7

ADDRESS: [3494 sf eV Gale |

pace: “ gex: ™ parm: APO gByps: ARO " HEIGHT: wi wecuT;

DOB: Gna» SIGNATURE: Ky OF pa |

 

WARNING ISSUED BY: Des Lh Place:
Sood iar Ln.

 

 

 

BUSINESS REPRESENTATIVE;
Coe (YS
AUTHORITY: an art
° oe oes

 

 

SIGNATURE? vcsecmce ences cee

 

 

 

oP, we .

OFFICER AT SCENE: L G Jie PAYROLL ID #: >

OFFICER AT SCENE: PAYROLL ID #:

COMMENTS:

CCPD F 24 BG000033
om

Revised 01/2015
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD_ Page 3 of 36

Exhibit H
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD_ Page 4 of 36

TEOC Form $ (11/09)

 

 

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974, See enclosed Privacy Act [ ] FEPA
Statement and other Information before completing this form.
[xX] Eeoc 451-2018-00897
Texas Workforce Commission Civil Rights Division and EEOC
State or local Agency, ifany
Name Gndicate Mr, Ms. Mrs) -Home Phone Year of Birth
Mr. Billy T Green Weneaiia 1964
Street Address City, State and ZIP Code

SER t.. CORPUS, TX 78418

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe Discriminated
Against Me or Others. (more than two, list under PARTICULARS below.)

 

 

 

 

Name Na, Employees, Members Phone No,
CHRISTUS HEALTH 501+ 469-282-2330
Street Address City, State and ZIP Code

919 Hidden Ridge, IRVING, TX 75038

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate box(es)) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE [ ] COLOR [| SEX [| RELIGION ] NATIONAL ORIGIN 06-01-2016 12-15-2016

[| RETALIATION [J AGE DISABILITY [_] GENETIC INFORMATION
[] OTHER (Speci) [x] CONTINUING ACTION

 

 

THE PARTICULARS ARE (ifadditlensl paper is needed, attach extra sheet(s)}:
1 was employed with Christus Health from on or about June 2013 to on or about December 15, 2016, as a Pharmacist Informaticist,

I was discharged on December 15, 2016, and I believe it was based on my disability.

In March 2016, June 2016, and again in December 2016, | asked my supervisor, Erica Chapa, Department Supervisor, for an
ergonomic chair based on my disability, Ms, Chapa suggested I swap my chair out with other chairs available in the department,
The other chairs in the department were also not suitable for my disability, and Ms. Chapa made no other effort to provide me an
accommodation, I also requested to work remotely based on my disability, however I was again denied an accommodation.

I was ultimately discharged on or about December 15, 2016, after I was written up three times for issues related to my
accommodation needs.

I believe I was discriminated against based on my disability, in violation of the Americans with Disabilities Act of 1990, as
amended,

 

 

J want this charge filed with both the EEOC and the State or local Agency, If any. | will NOVARY ~ When necessary for State and Local Agency Requirements
advise the agencies if | change my address or phone number and t will cooperate fully with
them in the processing of my charge in accordance with their procedures.

 

1 swear or affirm that | have read the above charge and that it is true to the
i declare under penalty of perjury that the above is true and correct. best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

 

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

Digitally signed by Billy Green on 01-02-2018 05:46 PM EST (month, day; year)

 

 

 

 

BG000213
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 5 of 36

CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request personal data
and its uses are:

1,  FoRMNuMBER/TrTLE/DATE. EEOC Form 5, Charge of Discrimination (11/09),
2, AUTHORITY, 42 U.S.C. 2000e-5(b), 29 U.S.C, 211, 29 U.S.C, 626, 42 U.S.C, 12117, 42 U.S.C. 2000ff-6,

3,  PRINCIPALPurroses. The purposes of a charge, taken on this form or otherwise reduced to writing
(whether later recorded on this form or not) are, as applicable under the EEOC anti-discrimination
statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes, to invoke the EEOC's
jurisdiction and, where dual-filing or referral arrangements exist, to begin state or local proceedings.

4,  RoumineUses, This form is used to provide facts that may establish the existence of matters covered
by the EEOC statutes (and as applicable, other federal, state or local laws), Information given will be used
by staff to guide its mediation and investigation efforts and, as applicable, to determine, conciliate and
litigate claims of unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions. A copy of this charge
will ordinarily be sent to the respondent organization against which the charge is made.

5, WHETHER DISCLOSURE 1S MANDATORY; EFFECT OF Nor GIVING INFORMATION. Charges must be reduced to
writing and should identify the charging and responding parties and the actions or policies complained
of. Without a written charge, EEOC will ordinarily not act on the complaint. Charges under Title VI, the
ADA or GINA must be sworn to or affirmed (either by using this form or by presenting a notarized
statement or unsworn declaration under penalty of perjury); charges under the ADEA should ordinarily
be signed, Charges may be clarified or amplified later by amendment. It is not mandatory that this form
be used to make a charge.

Notice oF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW _

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges with

EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by
a FEPA under worksharing agreements. You will be told which agency will handle your charge. When the
FEPA is the first to handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must ask us in writing to do
so within 15 days of your receipt of its findings. Otherwise, we will ordinarily adopt the FEPA's finding
and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is taken against
you or others who oppose discrimination or cooperate in any investigation or lawsuit concerning this
charge. Under Section 704({a) of Title VII, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f) of GINA, it is unlawful for an emp/oyerto discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a unfonto discriminate
against its members or membership applicants, because they have opposed any practice made unlawful
by the statutes, or because they have made a charge, testified, assisted, or participated in any manner in
an investigation, proceeding, or hearing under the laws, The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights under the
Act.

BGo00214
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD_ Page 6 of 36

Exhibit I
 

 

Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 7 of 36

EEOC Form 164 {11/96} U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Billy T. Green, Jr, From: San Antonio Field Office
5410 Fredericksburg Rd
Corpus Christi, TX 78418 Suite 200

San Antonio, TX 78229

 

Cc] On behall of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a})
EEOC Charge Neo, EEOC Representative Telephone No.
' Angelica Davila,
451-2018-00897 Investigator (210) 281-2519

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged In the charge fail to state a claim under any of the statutes enforced by the EEOC.

“Your allegations.did not involve a-disability as defined by the Americans With Disabilities Act,
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; In other words, you walted too long after tha date(s) of the ailaged

discrimination to file your charge

The EEOC Issues the following determinatiom: Based upon its investigation, the EEOC Is unable to conclude that tha
information obtained establishes violations of the statutes. This does not certify that the respondent Is In compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adapted tha findings of the state or tocal fair employment practices agency that investigated this charge,

UO OBOUOO

Other (briafly state)

- NOTICE OF SUIT RIGHTS -
(Seo the additional information attached to this form.)

Title Vil, the Americans with Disabilitles Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will sand you.
You may file a lawsuit against the respondent(s) under federal jaw based on this charge in federal or state court. Your
lawsuit must be filad WITHIN 9¢ DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time timlt for filing suit based ona claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state caurt within 2 years (3 years for wiliful violations) of the
allaged EPA underpayment. This means that backpay due for any violations that oceurred more than 2 years (3 years)
before you file sult may not be collectible.

On behalf of the Commission

 

Topaps & Keba iHel 218
Enclosures(s) Travis G, Hicks, (Date Mailed)
Director

oe Kimberly K. Webb
Deputy General Counsel
CHRISTUS HEALTH
919 Hidden Ridge
Irving, TX 75038

 

BG000215
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD_ Page 8 of 36

Exhibit J
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 9 of 36

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

CORPUS CHRISTI DIVISION
BILLY T. GREEN, §
§
Plaintiff, §
§

Ve § CIVIL ACTION NO. 2:18-CV-00064
§
CHRISTUS SPOHIN HEALTH SYSTEM §
CORPORATION, d/b/a CHRISTUS §
SPOHN HOSPITAL CORPUS CHRISTI, 8&8
§
Defendant. g

STATE OF NORTH CAROLINA §

county or MECKLENBURG

BEFORE ME, the undersigned authority, on this day personally appeared Peter Miller who,
being duly sworn, deposed as follows:

“My name is Peter Miller. I am over eighteen (18) years of age, of sound mind, capable of
making this Affidavit and personally acquainted with the facts herein stated. I am Director of
STD/Absence Claims with Lincoln Financial Group f/k/a Liberty Life Assurance Company of
Boston (“Liberty”), Effective June 16, 2013, Liberty entered into an Administrative Services Only
Agreement with CHRISTUS Health, under which it administers certain benefit plans for
employees of CHRISTUS Health, including Short Term Disability and Family and Medical Leave
(“Leave Administration”).

I am familiar with the records maintained by Liberty in connection with its Leave

Administration for CHRISTUS Health, and I am a custodian of those records. These records are

Page 1
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 10 of 36

kept by Liberty in the regular course of its business of Leave Administration for CHRISTUS

Health.

Liberty conducted a thorough search of its files and records for all records pertaining to

Billy T. Green, SSN xxx-xx-W. True, correct and complete copies of all documents relating to

Mr, Green identified through this search are being produced with this Affidavit, Bates labeled

L0001-L0041.

These documents are kept by Liberty in the regular course of its business, and the records

were made at or near the time of the events depicted or described therein. The records designated

herein are the original or exact duplicates of the originals.”

SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned authority, on the 1 \>

day of March, 2019.

(SEAL)

SUSINESS RECORDS ARPIDAVIT

  

PETER MILLER (Custodian of Records)
Director of STD/Absence Claims

Lincoln Financial Group Pk/a Liberty Life
Assurance Company of Boston

  

yb

My san paclla rd

Notary Public, State of Meatecky Sy uk Core Vina

Pn ‘A Pes ft neg e

Printed Name

  

My commission expires: “

sronecsedggay ie

; ANNA A BOVENDER :
JNotaty Publig-State of South Coralinall
j My Comrmilesion Expires f
} a, forch 28, 2022 i

           

Page 2
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 11 ob 36, 1 of2

 

Note Report
Report | Clear | Print | Help |
AS Accom AS Event Add Note Appeal Claim Goorcl Glan Note Correspond Dog List Employee Leave Life Claim Lve Addtl Info
Lye Correspondence Lve Program Lve Work Sched Medical Medical History Note SPELL Letters Scheduled Pmt Task Print Task Rot

Tasks

Claim Primary Sort Order Sec

*Claim/Event/Leave Number/3908269 | Accommodation Number __| Note Type e
Note type: | | Note Number

@ Note Date/Time

Acem, No,

 

02/19/2019 11:40 AM - PHONE Note 2

Clalm/Event/Leave; 3908269

NoteSubject : Called EE

Other Subject : RC

Text: [02/19/2019 - HITSELBERGER, DANIEL]DCM RC, NO ANSWER, "VERIZON CUSTOMER UNAVAILABLE", DCM UNABLE TO

LEAVE VM

02/19/2019 11:38 AM - PHONE Note 1

Claim/Event/Leave: 3908269

NoteSubject : EE Called

Other Subject : VM 2/15

Text: [02/19/2019 - HITSELBERGER, DANIELJEE CALLED LEFT VM ADV NEED PPWK FROM CLAIM SENT, DCM WILL RG

02/15/2019 12:00 PM - LEAVE Note 1

Claim/Event/Leave; 3908269

NoteSubject : FMLA

Other Subject :

Text: (02/15/2019 - MELTON, CHERYL] EE REQUESTED A COPY OF HIS DENIAL LETTER...EMAILED EE PER EE
REQUEST,.TRANSFERRED TO STD FOR ASSISTANCE WITH STD CLAIM

42/04/2017 11:27 AM - CLAIM Note 8

Claim/Event/Leave: 3908269

NoteSubject : Other

Other Subject : AUTHOR FORM :

Text: [12/04/2017 - HITSELBERGER, DANIELJADDED TO DOC LIST, NO ACTION NEEDED, CLAIM DENIED, EE TERMINATED ON

12/16/16

11/30/2017 8:39 AM - CLAIM Note 7

Claim/Event/Leave: 3908269

NoteSubject : LTR to EE

Other Subject : DENIAL

Text: [11/30/2017 - HITSELBERGER, DANIELJLETTER SENT EE TERMINATED 12/16/16

11/29/2017 12:52 PM - CLAIM Note 6

Clalm/Event/Leave: 3908269

NoteSubject ; FMLA

Other Subject : LEAVE END

Text: THIS LEAVE WAS DENIED FOR EMPLOYMENT TERMINATED

41/29/2017 9:59 AM - CLAIM Note 5

Claim/Event/Leave: 3908269

NoteSubject : VOID

Other Subject : DATA ERROR

Text: (11/29/2017 - HITSELBERGER, DANIELJEE WAS TERMINATED ON 12/16/16. OGM WILL VOID FOR DATA ERROR

41/29/2017 9:58 AM - CLAIM Note 4
Clalm/Event/Leave; 3908269
NoteSubject ; Other

Other Subject : TERMINATION
Text: (11/29/2017 - HITSELBERGER, DANIEL]GOOD MORNING; ASSOCIATE BILLY T GREEN HAS BEEN TERMED 12/16/2016, |

DID NOT COMPLETE ELIGIBILITY FORM, THANK YOU, YVONNE “FROM ER ADDED TO DOC LIST

41/29/2017 9:50 AM - CLAIM Note 3
Claim/Event/Leave: 3908269

Kata Siibktinent ¢ loltial Dintyse

https://groupmarkets, Imig.com/wasapps/system one?PageName=NoteReportPage&Action=,., 2/26/2019

Tannant
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 12 OB. 2 of 2

INOLESUNIECL. WNGal Cry

Other Subject :
Text! [11/29/2017 - BLANCHETTE, JACOBJRCVD NOTICE THAT EE WAS TERMINATED 12/16/2016[1 1/29/2017 - BLANCHETTE,

JACOBJCLAIM ASSIGNED IN PROCESS DUE TO EE NOT FOUND IN ELIG -- PLEASE VERIFY[1 1/29/2017 - BLANCHETTE, JACOB]
PLEASE VERIFY DOH -- ENTERED DEFAULT DATE

11/27/2017 6:28 PM - CLAIM Note 1

Claim/Event/Leave; 3908269

NoteSubject : Telephonic Intake

Other Subject : REPORTED CLAIM NOTE

Text! G WEESNER HE DID NOT WANT TO TELL ME THE DISABILITIES HE HAD HIS INFO DID NOT PULL UP WHEN | ENTERED

THE SOCIAL ERTW UNKNOWN AS OF RIGHT NOW

41/27/2017 6:28 PM - CLAIM Note 2
Claim/Event/Leave; 3908269
NoteSubject : Telephonic Intake

Other Subject : MEDICAL CONDITION
Text: THREE DIFFERENT DISABILITIES

https:// groupmarkets.lmig.com/wasapps/systemone?PageName=NoteReportPage&Action=. .. 2/26/2019

Taanan’
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 13 036, Lofl

 

Clalm Coversheet Report

 

 

 

Find . Glpar Print Save Now | Help

 

 

Admin Notes Claim Class Correspond Doc List Medical SPELL Letters

 

 

 

Clalm Number 3908260 ~ Glalm Last Updated|14/29/2017 "Printed on}2i26/2019° —

Claimant information
Name IBILLY GREEN : —_ SSN

a sy Salary Amount soot" ssupmauseaesiossh

 

 
     

 

 

 

 

 

—— Dao ote [TASTE
I, “Last Work Date [12/16/2016
JSOBERTON, GA 30467-0000 rederal tac state taxf

 

Phone (ahaa. Phys Demands {Sedentary

JobDesc |

Claim Status [Denied "Status Reason [Contractual Denlal/Other Recelved Date 11472772017 ~

   

Disability Date (ar 7/2016 ee Close Date 99/17/2016 — Reopen Date

     

 

 

 

 

 

 

 

 

 

 
 
 

       

 

 

 

Sick Days Left [~~~—~—~—~«UMiax Ben Date f RTWFT/PT | |
Ben Begln Date rt —_—_ Apprv Thru Date — _ Gross Ben $ ae
Diagnosis 1 Code/Desc {000 [UNKNOWN CONDITION OR PROCEDURE
Diagnosis 2 Code/Desc | |
Policyholder information
Customer ID Jog - [460617 {CHRISTUS HEALTH
Subsidiary [TERM [TERMED EMPLOYEES ©
Location  TERMDASO JASO TERMED EMPLOYEES
symb {Numeral [7 Product [STD Funding [Bank ro cales [~ onitr eff J"
Class | I.
Waiting Period: New/Mode-CurrentMode 0 r lo Days inWRKWK]
Elimination Period: Days/Type io —_ [Sickness COLA: Mode/Duration rer =O

     

SS integration:Type/Value CoO —

Successive Period: Periad/Mode r
Partlal Disability Type/Pct ee ee Survivor Ben Months/Wait Period —SsdY SSS

“MIN Limit

= Employer Contr % ree——_— Subro Ind [

 

Non-Verifiable Symptoms Limit y Own Occupation Definition Limlt ~~

   
 
   

Benefit % r ee Max Benefit $ | "Min Benefit $ l =_—

Selected Benefits :
Symbol Numeral Product Type || Class Tl Eligibility Date |

 

 

 

 

 

Additional Information:

https:// aroupmarkets.Imig.com/wasapps/systemone?PageName=ClaimCoversheetReportPa. .. 2/26/2019
Tannnn2
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 14 of 36

Liberty Life Assurance Company of Boston
Group Benefits Disability Claims

P.O, Box 7207

London, KY 40742-7207

MR. BILLY GREEN

SOPERTON GA 30457

L000019
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 15 of 36

Liberty Life Assurance Company of Boston
Group Benefits Disability Claims

Liber P.O. Box 7207

London, KY 40742-7207

Mutual. Phone No.: (800) 291-0112

Secure Fax No.: (603) 334-7120
INSURANCE

 

December 1, 2017

Mr, Billy Green

SOPERTON, GA 30457

RE; Short Term Disability (STD) Benefits
Christus Health
Claim #; 3908269

Dear Mr, Billy Green:

Liberty Life Assurance Company of Boston ("Liberty") is responsible for managing claims for Short
Term Disability (STD) benefits under Christus Health's Group Disability Plan, We are writing in
reference to your claim for STD benefits under the Plan.

Based on the information received, your claim has been denied and no benefits are payable.

The Plan contains the following provision regarding termination of coverage:
WHEN DO STD BENEFIT PAYMENTS END?

An STD Program Participant will not be (or will no longer be) eligible to receive STD Benefits on the
earliest to occur of the dates set forth below, and, if an STD Program Participant is receiving STD Benefits
on account of a Disability on such date, payment of those STD Benefits will stop, or, if an STD Program
Participant is scheduled to begin receiving (or continue to receive) STD Benefits on such date, those STD

Benefits will not be paid:
The date the STD Program Participant terminates employment with CHRISTUS,
Since your date of disability is December 17, 2016 and you were terminated on December 16, 2016,

we ate unable to approve your claim,

Please be advised that you may still be eligible for Long Term Disability Benefits. To determine if
you are eligible for these benefits or with questions on next steps, please contact your Case
Manager at Liberty Mutual. Liberty Mutual will provide you a time frame that you will need to
follow up to file your claim for Long Term Disability benefits if you remain disabled.

This claim determination reflects an evaluation of the claim facts and the Plan provisions. We

1 of 2 1000020
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 16 of 36

reserve the right to make a determination on any additional information that may be submitted.

Under the Employee Retirement Income Security Act of 1974 (ERISA), you may request a review
of this denial by writing to the address below:

The Liberty Life Assurance Company of Boston
Disability Claims
P.O. Box 7207
London, KY 40742-7207

The written request for review must be sent within 180 days from the date of this letter and state the
reasons you feel your claim should not have been denied. In your request for review please include
the following documentation:

Proof that your employment was not terminated on December 16, 2016.
You should also provide any additional information that you feel will support your claim,

You may request to review pertinent claim file documents upon which the denial of benefits was
based. If Liberty Life does not receive your written request for review within 180 days from the date
of this notice, our claim decision will be final, your file will remain closed, and no further review

will be conducted.

Under normal circumstances, you will be notified of the final decision within 45 days from the date
your request is received,

If special circumstances cause a delay in our decision, you will be notified of the final decision no
later than 90 days from the date your request is received,

Nothing in this letter should be construed as a waiver of any rights and defenses under the above
captioned Plan, and all of these rights and defenses are reserved to the company, whether or not they

are specifically mentioned herein.

If you have any questions regarding this matter, please contact me.
Sincerely,

Daniel Hitselberger

Disabil Claims Case Mgr I

Phone No,: (800) 291-0112 Ext, 13977
Secure Fax No.: (603) 334-7120

2 of 2 L000021
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 17 of 36

 

n0285007

From: ’ Blanchette, Jacob

Sent: | Wednesday, November 29, 2017 9:54:07 AM

To: Hitselberger, Daniel

Subject: FW: Liberty Mutual Eligibility Forms —- CORP Region (11.28.2017)
Attachments: image001.jpg

Good morning,

Please advise below.

Thank you

~Jake

Jacob Blanchette

Screening and Creation Unity/Liberty Mutual Benefit Claims — Claims Support
Liberty Life Assurance Company of Boston

100 Liberty Way Dover, NH 03820

Seat Number: 03F-R672

Jacob. Blanchette@LibertyMutual.com

This e-mail and any attachments thereto, is intended only for the use of the addressee
(s) named herein and may contain legally privileged and/or confidential information. If
you are not the intended recipient of this e-mail, you are hereby notified that any
dissemination, distribution or copying of this e-mail, and any attachments thereto, is
strictly prohibited. If you have received this e-mail in error, please notify my via return
e-mail and via telephone at 603-750-7550 and permanently delete the original and any
copy of any e-mail and any printout thereof.

L000022
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 18 of 36

From: Green, Joscelin

Sent: Wednesday, November 29, 2017 9:23 AM

To: Blanchette, Jacob <Jacob.Blanchette@LibertyMutual.com>

Subject: FW: Liberty Mutual Eligibility Forms - CORP Region (11 .28,.2017)
Importance: High

Good morning Jacob,

Christus has advised that Billy Green (claim # 3908269) has been terminated. Pleased
see thread for additional information.

Thanks!

Kind regards,

Joscelin M. Green, AIC

SBU System Support Analyst II

Liberty Mutual Benefits Technology Services
Liberty Mutual Insurance

P.O. Box 7208, London, KY 40742-7208

Direct Dial: 704-759-7812

This e-mail, and any attachments thereto, is intended only for the use of the
addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail, you are hereby notified
that any dissemination, distribution or copying of this e-mail, and any attachments
thereto, is strictly prohibited. If you have received this e-mail in error, please notify me
via return e-mail and via telephone at 704-759-7829 and permanently delete the original
and any copy of any e-mail and any printout thereof.

From: Herrera, Yvonne (mailto:yvonne.herrera2@christushealth.org]
Sent: Wednesday, November 29, 2017 9:10 AM

L000023
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 19 of 36

To: Green, Joscelin <JOSCELIN.GREEN@LibertyMutual.com>;

| CH.Corp.HR.STDLeave <CH.Corp.HR.STDLeave@christushealth.org>
Cc: Horton, Terena D. <terena.horton@christushealth.org>; Burns, Diedra
<diedra.burns@christushealth.org>; |_CH.Corp.HR.STDLeave

<CH.Corp, HR.STDLeave@christushealth.org>

Subject: RE: Liberty Mutual Eligibility Forms - CORP Region (11.28.2017)
Importance: High

Good Morning;

Associate Billy T Green has been Termed 12/16/2016. | did not complete eligibility
form.

Thank you,

Yvonne

From: Green, Joscelin [mailto:JOSCELIN.GREEN@LibertyMutual.com]
Sent: Tuesday, November 28, 2017 6:02 AM

To: |_CH.Corp.HR.STDLeave <CH.Corp., HR.STDLeave@christushealth.org>
Cc: Horton, Terena D. <terena.horton@christushealth.org>; Herrera, Yvonne

<yvonne.herrera2@christushealth.org>
Subject: Liberty Mutual Eligibility Forms - CORP Region (11.28.2017)

Good Morning,
Please find the eligibility form(s) for the CORP region attached.

Thank You,

L000024
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 20 of 36

Joscelin M. Green, AIC

SBU System Support Analyst Il

Liberty Mutual Benefits Technology Services
Liberty Mutual Insurance

P.O, Box 7208, London, KY 40742-7208

Direct Dial: 704-759-7812

This e-mail, and any attachments thereto, is intended only for the use of the
addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail, you are hereby notified
that any dissemination, distribution or copying of this e-mail, and any attachments
thereto, is strictly prohibited. If you have received this e-mail in error, please notify me
via return e-mail and via telephone at 704-759-7829 and permanently delete the original
and any copy of any e-mail and any printout thereof.

CONFIDENTIALITY NOTICE: Confidential information, such as identifiable patient
health information or business information, is subject to protection under state
and federal law. If you are not the intended recipient of this message, you may
not disclose, print, copy or disseminate this information. If you have received
this in error, please reply and notify the sender (only) and delete the

message. Unauthorized interception of this e-mail is a violation of federal

criminal law.

L000025
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page hts hs,

Liberty Life Assurance Company of Boston
Group Benefits Disability Claims

Liberty P.O, Box 7207
London, KY 40742-7207
Mutual. Phone No.: (800) 291-0112
————_————————— Secure Fax No,: (603) 334-7120
INSURANCE

 

December |, 2017.
Mr. Billy Green

SOPERTON, GA 30457

RE: Short Term Disability (STD) Benefits
Christus Health
Claim #: 3908269

Dear Mr, Billy Green:

Liberty Life Assurance Company of Boston ("Liberty") is responsible for managing claims for Short
Term Disability (STD) benefits under Christus Health's Group Disability Plan. We are writing in
reference to your claim for STD benefits under the Plan.

Based on the information received, your claim has been denied and no benefits are payable.

The Plan contains the following provision regarding termination of coverage:

WHEN DO STD BENEFIT PAYMENTS END?

An STD Program Pantcipant will nor be (or will no longer be) eligible to receive STD Benefits on the
earliest to occur of the dates set forth below, and, if an STD Program Participant ts receiving STD Benefits
on accoust of a Disability on such date, payment of those STD Benefits will stop, or, if an STD Program
Participant is scheduled to begin receiving (or continue to receive) STD Benefits on such dare, those STD

Benefits will not be paid:

The date the STD Program Participant terminates employmen with CHRISTUS.

Since your date of disability is December 17, 2016 and you were terminated on December 16, 2016,
we are unable to approve your claim.

Please be advised that you may still be eligible for Long Term Disability Benefits. To determine if
you are eligible for these benefits or with questions on next steps, please contact your Case
Manager at Liberty Mutual. Liberty Mutual will provide you a time frame that you will need to
follow up to file your claim for Long Term Disability benefits if you remain disabled.

This claim determination reflects an evaluation of the claim facts and the Plan provisions. We

1 of 2
L000026
Case 2:18-cv-000 -
Cv 64 Document 41-3 Filed on 04/01/19 in TXSD Page $65 OFF 85

reserve the right to make a determination on any additional information that may be submitted.

Under the Employee Retirement Income Security Act of 1974 (ERISA), you may request a review
of this denial by writing to the address below:

‘

The Liberty Life Assurance Company of Boston
Disability Claims
P.O. Box 7207
London, KY 40742-7207

The written request for review must be sent within 180 days from the date of this letter and state the
reasons you feel your claim should not have been denied. In your request for review please include
the following documentation:

Proof that your employment was not terminated on December 16, 2016.
You should also provide any additional information that you fee) will support your claim.

You may request to review pertinent claim file documents upon which the denial of benefits was
based. If Liberty Life does not receive your written request for review within 180 days from the date
of this notice, our claim decision will be final, your file will remain closed, and no further review

will be conducted.

Under normal circumstances, you will be notified of the final decision within 45 days from the date
your request is received.

If special circumstances cause a delay in our decision, you will be notified of the final decision no
Jater than 90 days from the date your request is received.

Nothing in this letter should be construed as a waiver of any rights and defenses under the above
captioned Plan, and all of these rights and defenses are reserved to the company, whether or not they

are specifically mentioned herein.

If you have any questions regarding this matter, please contact me.

Sincerely,

Daniel Hitselberger

Disabil Claims Case Mer I

Phone No.: (800) 291-0112 Ext. 13977
Secure Fax No-.: (603) 334-7120

2 of 2
L000027
*400000010002000001000172172"

Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Pa

*000172*
LIBERTY LIFE ASSURANCE COMPANY OF BOSTON

GROUP BENEFITS DISABILITY CLAIMS
P.O. BOX 7207
LONDON, KY 40742-7207

MR. BILLY GREEN

SOPERTON GA 30457

: NEXIE 300° DE 127
RETURN_TO SE
INSUFFICIENT A
GNABLE TO FO
BC! 407427297
]

 

*2191-05 4656-89-20
Hott!

Je 23seiriOs

oo! get lige ane eer ar

- L000028
11130120195 FB BS Rae More CoUment 41-3 Filed on 04/01/19 in Tera kes gagidgs 24 Of 36 b oo tz001

CORPUS CHRISTI PAIN MEDICINE
3825 SOUTH PADRE ISLAND DRIVE
CoPRUS CHRISTI, TX 78415
PH, (361)225-0089 Fax (361)225-0082
PERMISSION TO RELEASE MEDICAL INFORMATION

+
| Bi bly C Gen give permission to Corpus Christ! Pain Medicine to release

any medical Information In my medical chart to hep bers Mutpol

| understand that this Information ds kept confidential by Corpus Christi Pain Medicine, but by signing

this release | give my authorization to share such information with
} Lrb tral
Facillty/Physiclan/Person(s); r eth fh nttne

Phone Number: (foe) 29 /° OZ,

Fax Numbers (G03) S3U- O28 FO

%
Patient Signature: Bil 7h (ih
Patient Date of Birth: ee ee essai

Printed Name: & lly Grew!
Date: fie hT- 2O(7

Claim Moen bee?
BaQhVZ69

L000029
 

 

         

 

     

 

 

   

  

 

C0307

q
q

LVYU

‘

 

SEC PUT i. sec ues | |

Po)

 

 

peueMmUy Wweibdtd —

 

 

ANSHO|)

AvMyLiga||carntissy “|.

 

 

of Min Oa

 

 

 

 

 

le JBELIBD 10Lid

TED UE

 

Af epeznendsoy
ee
-_ épsyeupiony

 

, Pain icin wom sig

 

 

yseL waysks

  

DE a eaesq snowalg

oO

oO

S rove PES [Teinpayos uns peonpay prea i0 sy bau |

LO

N 7 ~ | dA | apap oj ging boy Lc

& ‘apayss Asuatibal4 WSUS

o |

O > foousrresiodsay ‘ppsusdsed wu paped

a | ao AEH Emp | | 3720 AN papsdg

x - . re ae . OAR op WAS

| ae RaSOg SLOZ@LZ)| ale Payena ise]

DO —— faPqucrMdag pS —""F areq paysanbau pa

Dl 31Rg vORBOULDISG ing SL: 9.zu0ziizi 218) paNEay

Qu me

T SP PHY Lue Sey ered wag Wby 3SIy,

cate ated An pSUEIED Seg wds4 peuyIg .

o A] LAPRENAAD are “USPPLUBAG pauqeadt Smg SoUSsTy| UOSBSY BABI

iL elezzwio] © area nL yeanboy Fuzi| aegwosy sanboy

07 Syed pus aoztics{ ayeq tibeg ___ ast
Se}eC DOSY

[J saps aqeu3 ifapoqooTSres] = wuss SpogangSnesy _sitax| sin penmans

 

 

 

ret

 

STEIS
SERIA OAR]

BSFBZLt| GY SAB2]

 

 

 

SHAO WEI GERAL OSy| SHENSTT
SHACHHE canuzi} SHEN GS

 

 

 

er EER nist wof saa

 

jamaysngy .

Gna 0

_ ao 2004}

| i ves f a0 2501

 

. ta

aTiafeumusay

 

 

e 2:18-cv-00064 Document 41

 

 

SEL WY SDH SOY PSPS WIS] SESH] Maw SN] AMSA OS SAT

RE SA] TRIS

 

5

 

 

q
.

 

 
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 26 of 36

VLUUsUL TODDO LUNAR ED ER EGE FOU TREE TENS MARR AIRE] OPO] AG ULE ff ONAL

 

 

rf] Bururewey Weueg {Lue Buppe. iL || Wous bupped fj adAy uoje|Naed |] busurewey Sind} SAS] || Posy] SIND} BABS] |]9poD WesboIg SALI]

 

 

 

juowepyUua weifolg

 

¥SIG Opeaeg C} Aposq juud @}

quowepnug aensjey
suoqdo podey Jug

 

BLOZ/9Z/Z0 JO Sv jawWeAAUA

UOHeEINIeD jusWsyWUa

 

Wd 0Z:€ 6L0z/9Z/Z0} UO payodey

 

 

 

Nj Gtenoeye 1

_ E ayeq puy _9 LodiZ Wel ajeq ulfag __ Shonuquod Aiobayeg JUSSI SNd soussgy} uoseoy Aypqesiq UMO; adAy

UOHEUOJL] BALI]

QJ Jewojsng BSrecl/| Gy) eae]

_ATHa'NaaYO) — eweN eafojdwy ooo Nss

 

 

 
 

 
 

HLTWSH SALSTHHO} eweN L1909¥5-

 

 

 

BON PouoS mo oA] SUL oA] UeibO]g SA] SOUSpUOdsaOD SA] OU Appy or] SACS] SOAO|CU JUSUNOOG SION ppy

 

 

anes i seajD puly

g

  

payddy awit deH

 

 

 

 

 

 

 

 

Hoday JuawayHua aaee]

 

1 JO | a8eg

L000031
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 27 of 36

48108453 1.txt
Leave Entitlement
Time Applied Report

No Records Found

Page 1

L000032
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 28 Ops 1 of 2

 

Note Report
Report Clear | Print | Help |
AS Accom AS Add Note Appeal Claim Coord Claim Note Correspond Doc List Employee Leave Life Claim Lye Adat! Info

Lve Correspondence Lve Program Lye Work Sched Medical Medical History Note SPELL Letters Scheduled Pmt Task Print Task Rpt

ent

  

Tasks

Claim Primary Sort Order Sec

* Claim/Event/Leave Number |7728458 | Accommodation Number Note Type °
Note type: Note Number

@ Note Date/Time

Acem, No,

 

02/15/2019 12:00 PM - PHONE Note 1

Claim/Event/Leave: 7728458

NoteSubject : EE Called

Other Subject ;

Text! [02/16/2019 - MELTON, CHERYL] EE REQUESTED A COPY OF HIS DENIAL LETTER...EMAILED EE PER EE REQUEST,.TRANSF

ASSISTANCE WITH STD CLAIM

01/18/2019 12:28 PM - LEAVE Note 5

Clalm/Event/Leave: 7728458

NoteSubject ; FMLA

Other Subject :

Text: [01/18/2019 - ALLEN, ANDI] FROM: BILLY GREEN MAILTO:BGREENS9@ATT.NET SENT: TUESDAY, NOVEMBER 28, 2017 8:29 A
LMLEAVEADMIN@LIBERTYMUTUAL.COM SUBJECT: FMLA REQUEST 7728458 10/28/2017 BILLY T. GREEN Ga ST.CORF
7841 BGREEN99@ATT.NET LIBERTY MUTUALLMLEAVEADMIN@LIBERTYMUTUAL.COM DEAR SIR OR MADAM, PLE
OF Al R CORRESPONDENCE REGARDING MY REQUEST FOR FMLA LEAVE FROM NOVEMBER 2016. THANK YOU, BILL’
ibinhiriiniirinnenaanorhint OOD AFTERNOON, IF YOU ARE IN NEED OF A NEW FMLA, PLEASE CALL THEINTAKE DEPARTMENT TO

AT 877-906-2285 IF YOU HAVE ADDITIONAL QUESTIONS PLEASE CONTACT US AT 1-866-830-9320 OR EMAIL LINCOLNLEAVEADM
YOU, ANDI ALLEN SENIOR LEAVE SPECIALIST LINCOLN FINANCIAL GROUP P.O, BOX 7208 LINCOLN, KY 40742 866-630-9320 LINC

FOLLOW US ON:

04/26/2018 11:00 AN - LEAVE Note 4
Claim/Event/Leave: 7728458
NoteSubject : FMLA

Other Subject : ‘
Text: [04/26/2018 - ALLEN, ANDI] FROM: BROOKS, CATRINA MAILTO:CATRINA.BROOKS2@CHRISTUSHEALTH.ORG SENT: WEDNE‘

10:08 AM TO: LMLEAVEADMIN <LMLEAVEADMIN@LIBERTYMUTUAL,COM> CC: MELLON, ELIZABETH <ELIZABETH.MELLON@CHRI
SUBJECT: BILLY GREEN-LEAVE OF ABSENCE IMPORTANCE: HIGH GOOD MORNING, WILL YOU PLEASE FORWARD ANY LEAVE C
RELATED TO THE LEAVE CLAIM FOR BILLY GREEN IN 2016. PLEASE SEE THE BELOW. THANKS, CATRINA BROOKS BENEFITS LE
sheet OOD AFTERNOON, PLEASE SEE ATTACHED, REMEMBER TO VISIT MYLIBERTYCONNECTION.COM FOR IMMEDIATE
EMPLOYEES BENEFIT INFORMATION, IF YOU HAVE ADDITIONAL QUESTIONS CALL US AT 866-630-9320, OR EMAIL
LMLEAVEADMIN@LIBERTYMUTUAL,COM. REGARDS, ANDI ALLEN SENIOR LEAVE SPECIALIST

04/25/2018 1:23 PM - LEAVE Note 3
Claim/Event/Leave: 7728458
NoteSubject : FMLA

Other Subject ; LMLEAVEADMIN
Text: [04/25/2018 - SAYABATHA, NETHSANOCK] FROM: BROOKS, CATRINA MAILTO:CATRINA, BROOKS2@CHRISTUSHEALTH.ORG

APRIL 25, 2018 10:09 AM TO: SAYABATHA, NETHSANOCK <NETHSANOCK,SAYABATHA@LIBERTYMUTUAL.COM?> CC: JACOBS, SC
<SOPHIA JACOBS@CHRISTUSHEALTH.ORG> SUBJECT: FW: BILLY T. GREEN IMPORTANCE: HIGH GOOD MORNING, WILL YOU PI
LEAVE CORRESPONDENCE FOR BILLY GREEN? PLEASE SEE THE BELOW EMAIL FROM LEGAL. THANKS. [04/25/2018 - SAYABATH
SAYABATHA, NETHSANOCK SENT: WEDNESDAY, APRIL 25, 2018 1:23 PMTO: ‘BROOKS, CATRINA’ <CATRINA.,BROOKS2Z@CHRISTI
JACOBS, SOPHIA' <SOPHIA. JACOBS@CHRISTUSHEALTH,ORG> SUBJECT: RE: BILLY T. GREEN HELLO, PLEASE SEE ATTACHED

TO BILLY GREEN AT BGREENS9@ATT,NET,

41/29/2017 12:52 PM - LEAVE Note 2

Claim/Event/Leave:; 7728458

NoteSubject : Leave End

Other Subject : SYSTEM GENERATED

Text: THIS LEAVE WAS DENIED FOR EMPLOYMENT TERMINATED

41/28/2017 7:01 AM - LEAVE Note 4
Claim/EventLeave: 7728458
NoteSubject : FMLA

DMthae Oiibinnt AAIOOINID EO OTATE

https:// groupmarkets.|mig,com/wasapps/systemone?PageName=NoteReportPage&Action=...7 ¥gGGS3?
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 29 obg& 2 of 2

VULIeE OUYJLLL, WHOOINY CC OAL
Text! [11/28/2017 - FRENCH, JACOB] MISSING EMPLOYMENT STATE TASK - UPDATE EMPLOYMENT STATE TO DOMICILE STATE--

https://groupmarkets.lmig.com/wasapps/ systemone?PageName=NoteReportPage&Action=., Loebrs4?
Case 2:18-cv-00064 Document 41-3

November 29, 2017

Employee Name: Mr. BILLY GREEN
Employer Name: Christus Health
Correspondence Type: Continuous Leave Denial
Leave ID No.: 7728458

Q Purpose of Letter

Filed on 04/01/19 in TXSD

We are writing to inform you that your request for a leave of absence due to
your own medical condition has been denied because we do not have a record of

active employment for you from your employer.

Please note: You may qualify for a Personal Leave under CHRISTUS’ absence
policy. If your leave request qualifies for a Personal Leave you will receive
additional information from Liberty Mutual regarding this benefit.

Please contact Liberty Mutual Leave Services if you have any questions.

Sincerely,

DANIEL HITSELBERGER

Disability Claims Department

Office Phone; (800) 283-0823 Ext, 13977
Office Fax: (603) 334-7120

Attachments: FMLA Rights

CC: Christus Health
Catrina Brooks
Yvonne Herrera
Terena Horton
Rhonda Holyfield

Page 1 of 1

Page 30 of 36

Liber
Metal.

ee

INSURANCE

Ge 24/7 Updates

Visit MyLibertyConnection® from your
computer or mobile device at
www. mylibertyconnection.com to:

 

 

+ Report an absence

* Track the status of a claim or leave

« View payment information

* View leave entitlements, time
available, used, and remaining

« Access contact information

* Download forms and educational
resources

First-time users: Register by creating a
user login and password using company
code; Christus

Receive Letters
Sooner

Get letters, forms, and other important

information. by email! Send your

paperless request to

LMLeaveAdmin@LibertyMutual.com

with your name and leave ID to sign

up!

e Contact Us

By Email:
LMLeaveAdmin@LibertyMutual.com

By Phone: (800) 283-0823

By Fax: (603) 334-7120

Write us:

Liberty Life Assurance Company Of
Boston

Leave Services

P.O, Box 8700

Dover, NH 03821-8700

COM05 - 7728458

L000035
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD

November 29, 2017

Employee Name: Mr, BILLY GREEN
Employer Name: Christus Health
Correspondence Type: Continuous Leave Denial
Leave ID No.: 7728458

Q Purpose of Letter

We are writing to inform you that your request for a leave of absence due to
your own medical condition has been denied because we do not have a record of
active employment for you from your employer.

Please note: You may qualify for a Personal Leave under CHRISTUS’ absence
policy, If your leave request qualifies for a Personal Leave you will receive
additional information from Liberty Mutual regarding this benefit.

Please contact Liberty Mutual Leave Services if you have any questions.

Sincerely,

DANIEL HITSELBERGER

Disability Claims Department

Office Phone: (800) 283-0823 Ext. 13977
Office Fax: (603) 334-7120

Attachments; FMLA Rights

CC: Christus Health
Catrina Brooks
Yvonne Herrera

Terena Horton
Rhonda Holyfield

Page 1 of 1

Page 31 of 36

   
  
  

PP

Vande Lib er
yi Motasl.

INSURANCE

eG 24/7 Updates

Visit MyLibertyConnection® from your
computer or mobile device at
www.mylibertyconnection.com to:

 

" Report an absence

* Track the status of a claim or leave

* View payment information

* View leave entitlements, time
available, used, and remaining

* Access contact information

* Download forms and educational
resources

First-time users: Register by creating a
user login and password using company
code: Christus

Receive Letters
gee Late
Sooner

Get letters, forms, and other important

information by email! Send your
paperless request to
LMLeaveAdmin@LibertyMutual.com
with your name and leave ID to sign

up!

e@ Contact Us

By Email:
LMLeaveAdmin@LibertyMutual.com

By Phone: (800) 283-0823

By Fax: (603) 334-7120

Write us;

Liberty Life Assurance Company Of
Boston

Leave Services

P.O, Box 8700

Dover, NH 03821-8700

COM05 - 7728458

L000036
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD Page 32 of 36

Your Rights and Responsibilities Under the
FAMILY AND MEDICAL LEAVE ACT

Basic Leave Entitlement

FMLA requires covered employers to provide up to 12 Weeks of
unpaid, job protected leave to “eligible” employees for the following
reasons:

* For incapacity due to pregnancy, prenatal medical care or
child birth;

* To care for the employee’s child after birth, or placement
for adoption or foster care;

* To care for the employee’s spouse, son or daughter, or
parent, who has a serious health condition, or

* For a serious health condition that makes the employee
unable to perform the employee’s job

Military Family Leave Entitlement

Eligible employees with a spouse, son, daughter, or parent is on
covered active duty or call to covered active duty status may use their
12-week leave entitlement to address certain qualifying exigencies,
Qualifying exigencies may include attending certain military events, °
arranging for alternative childcare, addressing certain financial and
legal arrangements, attending certain counseling sessions, and
attending post-deployment reintegration briefings,

FMLA also includes a special leave entitlement that permits eligible
employees to take up to 26 weeks of leave to care for a covered
servicemember during a single 12 month period. A covered
servicemember is (1) a current member of the Armed Forces, including
a member of the National Guard or Reserves, who is undergoing
medical treatment, recuperation or therapy, is otherwise in outpatient
status, or is otherwise on the temporary disability retired list, for a
serious injury or iliness*; or (2) a veteran who was discharged or
released under conditions other than dishonorable at any time during
the five year period prior to the first date the eligible employee takes
FMLA leave to care for the covered veteran, and who is undergoing
medical treatment, recuperation, or therapy for a serious injury or
illness,*

*The FMLA definitions of “serious injury or illness” for current
servicemembers and yeterans are distinct from the FMLA definition of
“serlous health condition”,

Benefits and Protection:

During FMLA leave, the employer must maintain the employee's
health coverage under any “group health plan” on the same terms as if
the employee had continued to work, Upon return from FMLA leave,
most employees must be restored to their original or equivalent
positions with equivalent pay, benefits, and other employment terms.
Use of FMLA leave cannot result in the loss of any employment
benefit that accrued prior to the start of an employee’s leave,

Eligibility Requirements

Employees are eligible if they have worked for a covered employer for
at least one year, for 1250 hours over the previous 12 months", and if
at least 50 employees are employed by the employer within 75 miles,

#*Special hours of service eligibility requirements apply to airline flight
crew employees,

Definition of Serious Health Condition

A serious health condition is an illness, injury, impairment, or physical
or mental condition that involves either an overnight stay in a medical
care facility, or continuing treatment by a health care provider for a
condition that either prevents the employee from performing the
functions of the employee's job, or prevents the qualified family
member from participating in school or other daily activities.

Subject to certain conditions, the continuing treatment requirements
may be met by a period of incapacity of more than 3 consecutive
calendar days combined with at least two visits to a health care
provider or one visit and a regimen of continuing treatment, or

incapacity due to pregnancy, or incapacity due to a chronic condition.
Other conditions may meet the definition of continuing treatment,

Use of Leave

An employee does not need to use this leave entitlement in one block.
Leave can be taken intermittently or on a reduced leave schedule when
medically necessary. Employees must make reasonable efforts to schedule
leave for planned medical treatments so as not to unduly disrupt the
employer’s operations. Leave due to qualifying exigencies may also be
taken on an intermittent basis,

Substitution of Paid leave for Unpaid Leave

Employees may choose or employers may require use of accrued paid
leave while taking FMLA leave. In order to use paid leave for FMLA
leave, employees must comply with the employer's normal paid leave
policies,

Employee Responsibilities

Employees must provide 30 days advance notice of the need to take

FMLA leave when the need is foreseeable, When 30 days’ notice is not
possible, the employee must provide notice as soon as practicable and
generally must comply with an employer’s normal call-in procedures,
Employees must provide sufficient information for the employer to
determine if the leave may qualify or FMLA protection and the anticipated
timing and duration of the leave. Sufficient information may include that
the employee is unable to perform job functions; the family member is
unable to perform daily activities, the need for hospitalization or
continuing treatment by a health care provider, or circumstances
supporting the need for military family leave, Employees also must inform
the employer if the requested leave is for a reason for which FMLA leave
was previously taken or certified, Employees also may be required to
provide a certification and periodic recertification supporting the need for
leave.

Employer Responsibilities

Covered employers must inform employees requesting leave whether they
are eligible under FMLA, If they are, the notice must specify any
additional information required as well as the employee's rights and
responsibilities, If they are not eligible, the employer must provide a
reason for the ineligibility. Covered employers must inform employees if
leave will be designated as FMLA-protected and the amount of leave
counted against the employee’s leave entitlement. If the employer
determines that the leave is not FMLA-protected, the employer must notify
the employee.

Unlawful Acts by Employers
FMLA makes it unlawful for any employer to:

* Interfere with, restrain, or deny the exercise of any right provided
under FMLA;

* Discharge or discriminate against any person for opposing any
practice made unlawful by FMLA or for involvement in any
proceeding under or relating to FMLA.

Enforcement

An employee may file a complaint with the U.S, Department of Labor or
may bring a private lawsuit against an employer. FMLA does not affect
any Federal or State law prohibiting discrimination, or supersede any State
or local law or collective bargaining agreement which provides greater
family or medical leave rights.

FMLA section 109 (29 U.S.C, § 2619) requires FMLA covered employers to
post the text of this notice, Regulation 29 C.F.R, § 825.300(a) may require

additional disclosures,
For additional Information:

1-866-4US-WAGE (1-866-487-9243) TTY: 1-877-889-5627

WW W,.WAGEHOUR.DOL.GOV
WH Publication 1420 Revised February 2013

L000037
Case 2:18-cv-00064 Document 41-3

November 29, 2017

Employee Name: Mr. BILLY GREEN
Employer Name: Christus Health
Correspondence Type: Continuous Leave Denial
Leave ID No.: 7728458

QO Purpose of Letter

Filed on 04/01/19 in TXSD

We are writing to inform you that your request for a leave of absence due to
your own medical condition has been denied because we do not have a record of

active employment for you from your employer.

Please note: You may qualify for a Personal Leave under CHRISTUS’ absence
policy, If your leave request qualifies for a Personal Leave you will receive
additional information from Liberty Mutual regarding this benefit.

Please contact Liberty Mutual Leave Services if you have any questions.

Sincerely,

DANIEL HITSELBERGER

Disability Claims Department
Office Phone: (800) 283-0823 Ext, 13977
Office Fax: (603) 334-7120

Attachments: FMLA Rights

CC: Christus Health
Catrina Brooks
Yvonne Herrera

Terena Horton
Rhonda Holyfield

Page 1 of 1

Page 33 of 36

Liber
Mutusl.

~ INSURANCE

 

@ 24/7 Updates

Visit MyLibertyConnection® from your
computer or mobile device at
www. mylibertyconnection,com to:

 

» Report an absence

* Track the status of a claim or leave

» View payment information

» View leave entitlements, time
available, used, and remaining

» Access contact information

* Download forms and educational
resources

First-time users: Reglster by creating a
user login and password using company
code; Christus

Get letters, forms, and other important
information by email! Send your
paperless request to
LMLeaveAdmin@LibertyMutual.com
with your name and leave ID to sign

up!

e Contact Us

By Email:
LMLeaveAdmin@LibertyMutual.com

Receive Letters
Sooner

By Phone: (800) 283-0823
By Fax: (603) 334-7120

Write us:

Liberty Life Assurance Company Of
Boston

Léave Services

P.O, Box 8700

Dover, NH 03821-8700

COM05 - 7728458

L000038
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD

November 29, 2017

Employee Name: Mr. BILLY GREEN
Employer Name: Christus Health
Correspondence Type: Continuous Leave Denial
Leave ID No.: 7728458

Q Purpose of Letter

We are writing to inform you that your request for a leave of absence due to
your own medical condition has been denied because we do not have a record of
active employment for you from your employer.

Please note: You may qualify for a Personal Leave under CHRISTUS’ absence
policy. If your leave request qualifies for a Personal Leave you will receive
additional information from Liberty Mutual regarding this benefit.

Please contact Liberty Mutual Leave Services if you have any questions.

Sincerely,

DANIEL HITSELBERGER

Disability Claims Department

Office Phone: (800) 283-0823 Ext. 13977
Office Fax: (603) 334-7120

Attachments: FMLA Rights

CC: Christus Health
Catrina Brooks
Yvonne Herrera

Terena Horton
Rhonda Holyfield

Page 1 of 1

Page 34 of 36

Liber
Mutaal.

nt

INSURANCE

@ 2417 Updates

Visit MyLibertyConnection® from your
computer or mobile device at
www. mylibertyconnection.com to:

 

 

* Report an absence

* Track the status of a claim or leave

* View payment information

* View leave entitlements, time
available, used, and remaining

+ Access contact information

* Download forms and educational
resources

First-time users: Register by creating a
user login and password using company
code: Christus

Receive Letters
ha}
Sooner

Get letters, forms, and other important
information by email! Send your
paperless request to
LMLeaveAdmin@LibertyMutual.com
with your name and leave ID to sign

up!

e@ Contact Us

By Email:
LMLeaveAdmin@LibertyMutual.com

By Phone: (800) 283-0823

By Fax: (603) 334-7120

Write us:

Liberty Life Assurance Company Of
Boston

Leave Services

P.O. Box 8700

Dover, NH 03821-8700

COM0S - 7728458

L000039
Case 2:18-cv-00064 Document 41-3 Filed on 04/01/19 in TXSD

November 29, 2017

Employee Name: Mr. BILLY GREEN
Employer Name: Christus Health
Correspondence Type: Continuous Leave Denial
Leave ID No.: 7728458

Q Purpose of Letter

We are writing to inform you that your request for a leave of absence due to
your own medical condition has been denied because we do not have a record of
active employment for you from your employer.

Please note: You may qualify for a Personal Leave under CHRISTUS’ absence
policy. If your leave request qualifies for a Personal Leave you will receive
additional information from Liberty Mutual regarding this benefit.

Please contact Liberty Mutual Leave Services if you have any questions,

Sincerely,

DANIEL HITSELBERGER

Disability Claims Department

Office Phone: (800) 283-0823 Ext, 13977
Office Fax: (603) 334-7120

Attachments: FMLA Rights

CC: Christus Health
Catrina Brooks
Yvonne Herrera

Terena Horton
Rhonda Holyfield

Page 1 of 1

Page 35 of 36

Liber
Mutual

~ INSURANCE

e 24/7 Updates

Visit MyLibettyConnection® from your
computer or mobile device at
www.nylibertyconnection.com to:

 

 

* Report an absence

* Track the status of a claim or leave

* View payment information

* View leave entitlements, time
available, used, and remaining

» Access contact information

* Download forms and educational
resources

First-time users; Register by creating a
user login and password using company
code: Christus

. Receive Letters

rr
Sooner

Get letters, forms, and other important
information by email! Send your
paperless request to
LMLeaveAdmin@LibertyMutual.com
with your name and leave ID to sign

up!

e@ Contact Us

By Email:
LMLeaveAdmin@LibertyMutual.com

By Phone: (800) 283-0823

By Fax: (603) 334-7120

Write us:

Liberty Life Assurance Company Of
Boston

Leave Services

P.O, Box 8700

Dover, NH 03821-8700

COM05 - 7728458

L000040
Case 2:18-cv-00064 Document 41-3

November 29, 2017

Employee Name: Mr. BILLY GREEN
Employer Name: Christus Health
Correspondence Type: Continuous Leave Denial
Leave ID No.: 7728458

Q Purpose of Letter

Filed on 04/01/19 in TXSD

We are writing to inform you that your request for a leave of absence due to
your own medical condition has been denied because we do not have a record of

active employment for you from your employer.

Please note: You may qualify for a Personal Leave under CHRISTUS’ absence
policy. If your leave request qualifies for a Personal Leave you will receive
additional information from Liberty Mutual regarding this benefit.

Please contact Liberty Mutual Leave Services if you have any questions,

Sincerely,

DANIEL HITSELBERGER

Disability Claims Department
Office Phone: (800) 283-0823 Ext. 13977
Office Fax: (603) 334-7120

Attachments: FMLA Rights

CC: Christus Health
Catrina Brooks
Yvonne Herrera

Terena Horton
Rhonda Holyfield

Page 1 of 1

Page 36 of 36

Liber
Mutusl.

~ INSURANCE

e 24/7 Updates

Visit MyLibertyConnection® from your
computer or mobile device at
www. mylibertyconnection,com to:

 

 

* Report an absence

* Track the status of a claim or leave

* View payment information

* View leave entitlements, time
available, used, and remaining

' Access contact information

* Download forms and educational
resources

First-time users: Register by creating a
user login and password using company
cade; Christus

Receive Letters
oc
Sooner

Get letters, forms, and other important
information by email! Send your
paperless request to
LMLeaveAdmin@LibertyMutual,com
with your name and leave ID to sign

up!

Qe Contact Us

By Email:

_ LMLeaveAdmin@LibertyMutual.com

By Phone: (800) 283-0823
By Fax: (603) 334-7120

Write us:

Liberty Life Assurance Company Of
Boston

Leave Services

P.O. Box 8700

Dover, NH 03821-8700

COM05 - 7728458

L000041
